DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hyundai Motor DE 102019201048.
Regarding claim 1, Hyundai Motor discloses a gas engine heat pump comprising: an engine for burning a mixture of air and fuel; an exhaust gas compressor for compressing exhaust gases coming from the engine; a buffer tank for storing the exhaust gases compressed by the exhaust gas compressor; an exhaust gas valve disposed between the buffer tank and an intake manifold of the engine; an exhaust gas spray nozzle for spraying the exhaust gases stored in the buffer tank into a cylinder of the engine; an exhaust gas sensor for acquiring information on the exhaust gases coming from the engine; and a controller configured to control the operation of at least one of the exhaust gas valve and the exhaust gas spray nozzle, based on the information on the exhaust gases acquired by the exhaust gas sensor. See FIG. 1, claim 1, and paragraphs [0026]-[0054] and [0083].

Regarding claim 2, Hyundai Motor discloses wherein the information on the exhaust gases is a concentration of nitrogen oxides in the exhaust gases. See FIG. 1, claim 1, and paragraphs [0026]-[0054] and [0083].

Regarding claim 3, Hyundai Motor discloses wherein the controller is configured to regulate the opening degree of the exhaust gas valve based on the concentration of nitrogen oxides when a pressure in the buffer tank is lower than a preset reference pressure. See FIG. 1, claim 1, and paragraphs [0026]-[0054] and [0083].

Regarding claim 4, Hyundai Motor discloses wherein the controller is configured to: determine whether a target load on the engine is larger than or equal to a preset reference load when the pressure in the buffer tank is higher than or equal to the reference pressure, regulate the opening degree of the exhaust gas valve based on the concentration of nitrogen oxides if the target load on the engine is smaller than the reference load, and control the operation of the exhaust gas spray nozzle if the target load on the engine is larger than or equal to the reference load. See FIG. 1, claim 1, and paragraphs [0026]-[0054] and [0083].

Regarding claim 5, Hyundai Motor discloses wherein the controller is configured to: increase the opening degree of the exhaust gas valve if the concentration of nitrogen oxides is higher than or equal to a preset first concentration, decrease the opening degree of the exhaust gas valve if the concentration of nitrogen oxides is lower than a preset second concentration which is lower than the first concentration, and maintain the opening degree of the exhaust gas valve if the concentration of nitrogen oxides is lower than the first concentration and higher than or equal to the second concentration. See FIG. 1, claim 1, and paragraphs [0026]-[0054] and [0083].

Regarding claim 6, Hyundai Motor discloses wherein the controller is configured to: close the exhaust gas valve when the pressure in the buffer tank is higher than or equal to the reference pressure and the target load on the engine is larger than or equal to the reference load, and regulate the amount of spray from the exhaust gas spray nozzle based on the concentration of nitrogen oxides. See FIG. 1, claim 1, and paragraphs [0026]-[0054] and [0083].

Regarding claim 7, Hyundai Motor discloses wherein the controller is configured to: increase the amount of spray from the exhaust gas spray nozzle if the concentration of nitrogen oxides is higher than or equal to the first concentration, decrease the amount of spray from the exhaust gas spray nozzle if the concentration of nitrogen oxides is lower than the second concentration, and maintain the amount of spray from the exhaust gas spray nozzle if the concentration of nitrogen oxides is lower than the first concentration and higher than or equal to the second concentration. See FIG. 1, claim 1, and paragraphs [0026]-[0054] and [0083].

Regarding claim 8, Hyundai Motor discloses wherein the exhaust gas spray nozzle is configured to spray the exhaust gases stored in the buffer tank into the cylinder, at a point in time when the intake valve of the engine is closed after opened. See FIG. 1, claim 1, and paragraphs [0026]-[0054] and [0083].

Regarding claim 9, Hyundai Motor discloses further comprising: a throttle valve for regulating the flow of the mixture entering the engine; a muffler for allowing the exhaust gases coming from the engine to flow therethrough; a drain filter for neutralizing condensate produced in the muffler; a condensate pump for moving the condensate from at least one of the drain filter and the buffer tank; and a condensate spray nozzle for spraying the condensate pumped to flow by the condensate pump into a pipe connected to the throttle valve. See FIG. 1, claim 1, and paragraphs [0026]-[0054] and [0083].

Regarding claim 10, Hyundai Motor discloses wherein the controller is configured to run the condensate pump and control the condensate to be sprayed into the pipe connected to the throttle valve via the condensate spray nozzle, while the engine is running. See FIG. 1, claim 1, and paragraphs [0026]-[0054] and [0083].

Regarding claim 11, Hyundai Motor discloses a method of operating a gas engine heat pump comprising: an engine for burning a mixture of air and fuel; an exhaust gas compressor for compressing exhaust gases coming from the engine; and a buffer tank for storing the exhaust gases compressed by the exhaust gas compressor, the method comprising: acquiring information on the exhaust gases coming from the engine; and controlling the operation of at least one of an exhaust gas valve and an exhaust gas spray nozzle, based on the information on the exhaust gases acquired by the exhaust gas sensor, wherein the exhaust gas valve is disposed between the buffer tank and an intake manifold of the engine, and the exhaust gas spray nozzle is configured to spray the exhaust gases stored in the buffer tank into a cylinder of the engine. See FIG. 1, claim 1, and paragraphs [0026]-[0054] and [0083].

Regarding claim 12, Hyundai Motor discloses wherein the information on the exhaust gases is a concentration of nitrogen oxides in the exhaust gases. See FIG. 1, claim 1, and paragraphs [0026]-[0054] and [0083].

Regarding claim 13, Hyundai Motor discloses wherein the controlling comprises regulating the opening degree of the exhaust gas valve based on the concentration of nitrogen oxides when a pressure in the buffer tank is lower than a preset reference pressure. See FIG. 1, claim 1, and paragraphs [0026]-[0054] and [0083].

Regarding claim 14, Hyundai Motor discloses wherein the controlling comprises: determining whether a target load on the engine is larger than or equal to a preset reference load if the pressure in the buffer tank is higher than or equal to the reference pressure; regulating the opening degree of the exhaust gas valve based on the concentration of nitrogen oxides if the target load on the engine is smaller than the reference load; and controlling the operation of the exhaust gas spray nozzle if the target load on the engine is larger than or equal to the reference load. See FIG. 1, claim 1, and paragraphs [0026]-[0054] and [0083].

Regarding claim 15, Hyundai Motor discloses wherein the regulating of the opening degree of the exhaust gas valve comprises: increasing the opening degree of the exhaust gas valve if the concentration of nitrogen oxides is higher than or equal to a preset first concentration; decreasing the opening degree of the exhaust gas valve if the concentration of nitrogen oxides is lower than a preset second concentration which is lower than the first concentration; and maintaining the opening degree of the exhaust gas valve if the concentration of nitrogen oxides is lower than the first concentration and higher than or equal to the second concentration. See FIG. 1, claim 1, and paragraphs [0026]-[0054] and [0083].

Regarding claim 16, Hyundai Motor discloses wherein the controlling of the exhaust gas spray nozzle comprises: closing the exhaust gas valve when the pressure in the buffer tank is higher than or equal to the reference pressure and the target load on the engine is larger than or equal to the reference load; and regulating the amount of spray from the exhaust gas spray nozzle based on the concentration of nitrogen oxides. See FIG. 1, claim 1, and paragraphs [0026]-[0054] and [0083].

Regarding claim 17, Hyundai Motor discloses wherein the regulating of the amount of spray from the exhaust gas spray nozzle comprises: increasing the amount of spray from the exhaust gas spray nozzle if the concentration of nitrogen oxides is higher than or equal to the first concentration; decreasing the amount of spray from the exhaust gas spray nozzle if the concentration of nitrogen oxides is lower than the second concentration; and maintaining the amount of spray from the exhaust gas spray nozzle if the concentration of nitrogen oxides is lower than the first concentration and higher than or equal to the second concentration. See FIG. 1, claim 1, and paragraphs [0026]-[0054] and [0083].

Regarding claim 18, Hyundai Motor discloses wherein the exhaust gas spray nozzle sprays the exhaust gases stored in the buffer tank into the cylinder, at a point in time when the intake valve of the engine is closed after opened. See FIG. 1, claim 1, and paragraphs [0026]-[0054] and [0083].

Regarding claim 19, Hyundai Motor discloses wherein the gas engine heat pump further comprises: a throttle valve for regulating the flow of the mixture entering the engine; a muffler for allowing the exhaust gases coming from the engine to flow therethrough; a drain filter for neutralizing condensate produced in the muffler; a condensate pump for moving the condensate from at least one of the drain filter and the buffer tank; and a condensate spray nozzle for spraying the condensate pumped to flow by the condensate pump into a pipe connected to the throttle valve. See FIG. 1, claim 1, and paragraphs [0026]-[0054] and [0083].

Regarding claim 20, Hyundai Motor discloses further comprising running the condensate pump and spraying the condensate into the pipe connected to the throttle valve via the condensate spray nozzle, while the engine is running. See FIG. 1, claim 1, and paragraphs [0026]-[0054] and [0083].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J DALLO whose telephone number is (313)446-4844. The examiner can normally be reached 7am-7pm ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Cronin can be reached on 571-272-4536. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH J DALLO/Primary Examiner, Art Unit 3747